Citation Nr: 0600562	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
gunshot wound to the side of the head.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Procedural history

In February 2002 the veteran filed a claim of entitlement to 
service connection for PTSD.  In November 2002 and in 
February 2003, the veteran filed claims of entitlement to 
service connection for residuals of a gunshot wound to the 
side of the head and entitlement to TDIU, respectively.  In 
March 2003, the veteran presented oral testimony at a hearing 
held at the RO before a Decision Review Officer.  A 
transcript of that hearing has been associated with the 
veteran's claim file.  

In the September 2003 rating decision which forms the basis 
for this appeal, service connection was denied for PTSD and 
residuals of a gunshot wound to the head, and TDIU was 
denied.  The veteran filed a timely notice of disagreement 
(NOD) and initiated this appeal.  A Statement of the Case 
(SOC) was issued in July 2004.  
The veteran perfected his appeal by way of a substantive 
appeal (VA Form 9) which was received in August 2004.

The veteran requested a Board hearing in Washington, DC.  
However, after he was scheduled for such a hearing to be held 
in July 2005, he canceled the hearing in June 2005 and 
withdrew his hearing request.  He has not since indicated 
that he wishes a hearing.

FINDINGS OF FACT

1.  The evidence in equipoise as to whether the veteran has 
PTSD.

2.  The veteran did not engage in combat with an enemy.

3.  The veteran's reported in-service stressor, claimed to 
have been retrieving the bodies of five servicemen who died 
from a fire caused by an explosion of white phosphorus, has 
not been verified.

4.  The competent medical evidence of record does not 
indicate that an in-service gunshot wound to the head with a 
resultant disability took place.

5.  The veteran does not have any service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).

2.  Residuals of a gunshot wound to the head was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  In the absence of a service-connected disability, the 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities lacks 
legal merit.  38 C.F.R. § 4.16 (2005); Sabonis v. Brown, 6 
Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
PTSD and residuals of a gunshot wound to the head.  He is 
also seeking entitlement to TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

In general, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The VCAA is generally applicable to this appeal.

However, specifically with respect to the TDIU claim, as will 
be explained in detail below, the veteran does not have any 
service-connected disabilities.  In the absence of an 
underlying service-connected disability, the claim of 
entitlement to TDIU fails as a matter of law.  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (the Court) held that the VCAA 
has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
in the matter.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the veteran's claim of 
entitlement to TDIU is not subject to the provisions of the 
VCAA.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues of service connection for 
PTSD and residuals of a gunshot wound to the head has 
proceeded in accordance with the provisions of the law and 
regulations.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues of service 
connection for PTSD and residuals of a gunshot wound to the 
head.  The Board observes that the veteran was informed in 
the July 2004 SOC of the relevant law and regulations 
pertaining to his claims. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
April 2002 and in July and August 2003, whereby the veteran 
was advised of the provisions relating to the VCAA, to 
include advising him of the need what the evidence must show 
to establish service connection for his claimed disabilities.  
Accordingly, he was told of the information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As for the evidence to 
be provided by the veteran, he was advised to provide 
stressor information and to identify medical evidence.  

In addition, the veteran was informed that VA would assist 
him by providing a medical examination or getting a medical 
opinion if VA decides that it is necessary to make a decision 
on his claim.  See the August 8, 2003, letter, page 1.

With regard to evidence that VA would attempt to obtain on 
his behalf, he was advised that VA would attempt to verify 
his stressor and that VA would obtain relevant federal 
government records, including his service records, VA Medical 
Center records, and records from other federal agencies such 
as the Social Security Administration.  He was also informed 
that VA would, on his behalf, make reasonable efforts to 
obtain relevant records not in the custody of a federal 
agency, to include records from state or local governments, 
private medical care providers, current or former employers, 
and other non-Federal governmental sources.  The veteran was, 
however, informed that "[i]t's your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency."  (emphasis in 
the original)  August 3, 2003, letter, page 4; July 18, 2003, 
letter, page 4.  

Moreover, in the April 2002 VCAA letter, he was told that he 
may submit the necessary evidence, including copies of any 
private treatment records in his possession, to VA rather 
than having VA request them.  April 26, 2002, letter, page 2.  
He was also told to send any medical reports he had, 
including any treatment records pertinent to his claim of 
service connection for residuals of a gunshot wound, 
especially those which are recent (within the last twelve 
months).  See the July 18, 2003, letter, page 2.  
Furthermore, the veteran was advised that "[i]t's still your 
responsibility to support your claim with appropriate 
evidence."  August 8, 2003, letter, page 1; July 18, 2003, 
letter, page 1.  These requests were unlimited; that is, they 
can reasonable be read to encompass any and all evidence in 
the veteran's possession.  Thus, the VCAA letters comply with 
the requirement of 38 C.F.R. § 3.159(b)(1) to request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim because the letters 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the VCAA letters 
requested a response by within 60 days from the April 2002 
VCAA letter and within 30 days from the July and August 2003 
VCAA letters, those letters also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) [evidence must be received by VA within one year from 
the date notice is sent].  One year has elapsed since the 
April 2002 and July and August 2003 VCAA letters.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claims were adjudicated by the RO in 
September 2003, after the April 2002 and July and August 2003 
VCAA letters.  Therefore, the timing of the VCAA notice is 
not at issue.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, service personnel records, 
and VA and private medical records, which will be described 
below.  The RO requested stressor information from the 
veteran.  Based on the veteran's response regarding his in-
service stressor, the RO then contacted the United States 
Armed Service Center for Unit Records Research (USASCURR); a 
copy of the USASCURR report has been associated with the 
veteran's VA claims folder. 

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination and that a medical 
opinion regarding the etiologies of his claimed disabilities 
has not been obtained.  However, for reasons explained 
immediately below, such an examination and medical opinion 
are not necessary.  

As will be discussed below, there is already medical evidence 
that the veteran currently has PTSD and disabilities that may 
be due to head trauma.  The record is missing critical 
evidence of an in-service disease or injury, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and the veteran's claims are being denied 
on that basis.  The outcome of the two service connection 
issues thus hinges on matters other than those which are 
amenable to VA examination and medical opinion.  
Specifically, resolution of the PTSD claim hinges upon the 
existence of his claimed stressor.  Resolution of the of the 
claim of entitlement to service connection for residuals of a 
gunshot wound to the head hinges upon whether the veteran had 
a gunshot wound to the head in service.  Those questions 
cannot be answered via medical examination or opinion, but 
rather on evidence such as the service medical records and 
information obtained from USASCURR.

As explained in greater detail below, the outcome of these 
claims hinges on what occurred, or more precisely what did 
not occur, during service.  In the absence of evidence of in-
service disease or injury, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder. This is the Board's 
responsibility. In other words, any medical opinion which 
provided a nexus between the veteran's claimed disabilities 
and his military service would necessarily be based solely on 
the veteran's uncorroborated assertions regarding what 
occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; Reonal v. 
Brown, 5Vet. App. 458, 461 (1993) [the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant].  Obtaining a medical nexus 
opinion under the circumstances presented in this case would 
be a useless exercise.  In the absence of credible supporting 
evidence of the in-service stressor and evidence of the in-
service incurrence of a gunshot wound, there is no need for a 
medical nexus opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no credible 
supporting evidence of the in-service stressor and no 
objective evidence of the in-service incurrence of a gunshot 
wound.

Under the circumstances presented in this case, a remand 
ordering a medical examination or a medical opinion would 
serve no useful purpose.  Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].  Accordingly, the Board 
has determined that a medical examination and opinion are not 
necessary in the instant case.

A review of the record shows that the veteran is receiving 
Social Security disability benefits, which he has been 
receiving since the 1970s.  However, the veteran did not 
indicate that those records provide credible supporting 
evidence of his in-service stressor or evidence showing the 
incurrence of an in-service gunshot wound to the head.  
Therefore, a remand to obtain records from the Social 
Security Administration is not necessary, as they are not 
pertinent to his claims.  Cf. Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal.]; see also 
Soyini, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He requested, and was accorded, a 
personal hearing at the RO in March 2003 before a Decision 
Review Officer, a transcript of which is associated with his 
claims file.  As noted above, in June 2005, he withdrew his 
request for a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for PTSD.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - PTSD

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2005); 
see also Cohen v. Brown, 10 Vet. App 128 (1997).  

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary. 
Service department evidence that veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing post-
traumatic stress disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96; Cohen, 10 Vet. App. at 142.

Analysis

The veteran essentially contends that he had PTSD stemming 
from a non-combat stressor experienced during active duty.  

In the interest of clarity, the Board will discuss elements 
(1) and (3) of 38 C.F.R. § 3.304(f) [current disability and 
stressors] before moving its discussion to element (2), 
medical nexus.

With regard to element (1) of 38 C.F.R. § 3.304(f), there is 
conflicting evidence regarding whether the veteran in fact 
has PTSD.  The evidence reflecting a possible diagnosis of 
PTSD are the following: a March 2000 VA outpatient treatment 
record showing a diagnosis made by a nurse practitioner of 
rule out PTSD; a March 2002 VA outpatient treatment record 
completed by VA social workers reflecting that the veteran 
had a history of PTSD related to service in Vietnam; the 
report of a March 2002 private psychological examination 
containing a diagnosis of PTSD; and VA treatment records 
dated in 2003 reflecting a diagnosis of PTSD.  The evidence 
that does not show a diagnosis of PTSD is the following: VA 
hospitalization records from the early 1970s (showing a 
diagnosis of schizophrenia and chronic anxiety), and VA 
treatment records from 2000 to 2002 (revealing diagnoses of 
psychiatric disorders other than PTSD, to include primarily 
schizoaffective disorder).

The March 2000 VA outpatient treatment record does not 
reflect a current diagnosis of PTSD, rather that such a 
disorder should be ruled out.  Moreover, the March 2002 VA 
outpatient treatment record showing a history of PTSD related 
to service in Vietnam is based on an inaccurate factual 
premise, i.e. the veteran's report that he had served in 
Vietnam.  There is in fact no objective evidence that the 
veteran served in Vietnam.  Therefore, that reporting of a 
history of PTSD is not competent medical evidence.  See 
Reonal, supra [an opinion based upon an inaccurate factual 
premise has no probative value].  Furthermore, the diagnoses 
of PTSD made by VA medical professionals in 2003 do not 
provide any bases for the diagnoses.

However, March 2002 private psychologist did provide a basis 
for her diagnosis of PTSD.  The report of the examination 
reflects that the veteran completed the following assessment 
measures: Rahe stress scale, Detailed Assessment of Post 
Traumatic Stress (DAPS), PTSD questionnaires, Mississippi 
combat scale, and a clinical interview.  It also appears that 
she reviewed the veteran's medical records.
She provided a detailed reporting of the veteran's current 
symptomatology as it related to the alleged in-service 
stressor of retrieving the bodies of five servicemen who died 
from exposure to white phosphorus.  She also diagnosed the 
veteran with schizophrenia.
  
In short, the record reflects divergent evidence as to a 
current diagnosis of PTSD.  Although there is much medical 
evidence showing no diagnosis of PTSD at all, including VA 
outpatient treatment records subsequent to the March 2002 
private psychological examination, the Board finds that the 
evidence is in equipoise as to whether the veteran has PTSD.  
That is, despite a decades-long history of schizophrenia, the 
March 2002 private psychologist provided a detailed basis for 
her diagnosis of PTSD and the most recent medical evidence of 
record, dated in 2003, show a diagnosis of PTSD.  
Accordingly, element (1) is arguably satisfied.

With respect to element (3), there is no objective evidence 
to show combat participation by the veteran.  He served in 
West Germany during the early 1960s.
Although a March 2002 VA outpatient treatment record reflects 
a diagnosis of PTSD related to service in Vietnam, presumably 
based on the veteran's own statements to that effect, the 
objective records do not show Vietnam service.

Because the veteran did not engage in combat with an enemy, 
there must be credible supporting evidence that the alleged 
stressor actually occurred in order to warrant service 
connection. See Moreau, supra.  In this regard, the veteran's 
own contentions and/or testimony are insufficient, standing 
alone, to verify his stressor.  See Cohen, supra.  
Accordingly, there must be corroboration that the asserted 
in-service stressor actually occurred.

The Board observes at this juncture that the veteran has been 
less than specific concerning his alleged stressor.  In this 
case, the veteran has described one stressful event - picking 
up the bodies of five servicemen who died from a fire caused 
by an explosion of white phosphorus.  The veteran gave the 
approximate date of this occurrence, in April or May 1964.  
However, he was unable to identify any of the five servicemen 
who died even though he claimed that they were his 
"buddies" whom he had known since basic training.  Such 
information that could have been used in a search of morning 
reports or other sources.  In other words, the veteran has 
not provided additional information that would be of use in 
corroborating his stressor.  

The Board observes that it is curious, to say the least, that 
the veteran could participate in a horrifying event, one 
which involved his "buddies", an event which he now claims 
to be a watershed event in his life which caused mental 
illness, yet he cannot recall the names of any of the 
deceased, nor indeed can he recall any particulars of the 
incident.  Moreover, the veteran has not submitted any other 
evidence, such as statements from fellow veterans, which 
would serve to support his account.  

None of the evidence of record serves to corroborate the 
stressor reported by the veteran.  The RO sent the veteran's 
stressor information to USASCRUR.  In a July 2003 statement, 
USASCRUR indicated that they were unable to locate 
documentation to verify the alleged stressor.  The service 
medical records do not provide any corroboration of the in-
service stressor.  

It appears, further, that the veteran has ascribed various 
adjustment problems in service to his witnessing the horrific 
event.  However, the fact that inadequate personality was 
diagnosed in August 1964, a few moths after the alleged 
event, does not mean that the claimed stressor actually 
occurred.  In fact, the report of the August 1964 psychiatric 
evaluation reflects that the veteran had a record of not 
adjusting well to the Army prior to April or May 1964, and 
that in October 1963 he was referred to the neuropsychiatric 
section.  Moreover, the August 1964 psychiatric evaluation 
notably did not refer to the purported deaths of the five 
service members.  Rather, the consultation report focused on 
the veteran's failures and discipline problems. It stands to 
reason that if the purported incident involving the death of 
five friends was the root cause of the veteran's various 
problems, he would have mentioned it.  He did not.  

The Board finds the service medical records, in particular 
the August 1964 psychiatric consultation report, to far 
outweigh the veteran's recent statements.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's report, concerning the 
alleged incident.  The Board finds the veteran's statement, 
made as it is in connection with a claim for monetary 
benefits from the government, to be self serving and utterly 
lacking in credibility.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) [VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence].

In short, the veteran's claimed stressor has not been 
verified, and element (2) has thus not been satisfied.  The 
claim fails on that basis alone.  

For the sake of completeness, the Board will discuss the 
remaining element, medical evidence of a nexus between the 
complained in-service stressor and PTSD.

A private psychologist in March 2002 attributed PTSD to the 
retrieving of the bodies of five servicemen who died due to 
white phosphorus as reported by the veteran.  As has been 
discussed above, that stressor is unconfirmed.  A medical 
opinion diagnosing PTSD does not provide its own verification 
of the occurrence of the claimed in-service stressor.  See 
Moreau, 9 Vet. App. at 395-96.  Therefore, because the nexus 
opinion of the private psychologist relies upon an 
uncorroborated stressor, it is not probative evidence.  See 
also Swann, supra [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].
 
The veteran himself contends that his current PTSD is related 
to his purported in-service stressor.  Setting aside the 
matter of the actual occurrence of the alleged stressor, 
which has been discounted by the Board, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's nexus 
opinion is therefore entitled to no weight of probative 
value.

In short, the evidence associated with the file does not 
include a competent medical nexus opinion linking currently 
diagnosed PTSD to a confirmed stressor.  Element (3), medical 
nexus, has thus not been met.  The claim also fails on that 
basis.

Conclusion

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for residuals of a 
gunshot wound to the head.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

For certain chronic disorders, including other organic 
diseases of the nervous system, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Analysis

With respect to Hickson element (1), current disability, the 
veteran's representative has alleged in the November 2005 
written brief presentation that the veteran has brain disease 
due to the in-service trauma of a gunshot wound to the head.  
The veteran himself has alleged in his November 2002 claim 
that he has scarring from the in-service gunshot wound to the 
head.  There is no allegation that a psychiatric disorder, 
including PTSD, is a residual of the gunshot wound to the 
head.  Therefore, the claim is limited to organic brain 
disorders and scarring.

There is medical evidence that the veteran has current 
neurological disabilities that are possibly due to head 
trauma, specifically right parieto-occipital 
encephalomalacia, a seizure disorder, and chronic headaches.  
Hickson element (1) is arguably satisfied to that extent.
  
The veteran has alleged that he has scarring from the 
purported in-service gunshot wound to the head.  However, he 
has not submitted any medical evidence showing that he has 
head scarring.  Hickson element (1) is not satisfied as to 
scarring.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, Hickson element (2) is 
not met.  A review of service medical records reveals no 
evidence of any neurological disorder or brain damage in 
service.  At the August 1964 separation examination, 
neurological evaluation was normal.  

As to an in-service injury, Hickson element (2) the veteran 
contends that he was shot in the head and that based on 
training he received from his aunt who was a medic in World 
War II, he was able to stanch the wound.  

As has been discussed above with respect to the PTSD issue, 
the veteran is not a veteran of combat.  His service medical 
records are utterly negative as to any suggestion of a 
gunshot wound.  The service medical records do show that in 
September 1964 the veteran hit his head while working on a 
truck.  He had a superficial laceration of the upper portion 
of the right eyelid with a contusion.  However, four days 
later, the laceration was healed.  On the August 1964 
separation examination, the head, face, neck, and scalp were 
normal.  In short, the service medical records do not 
document a gunshot wound to the head.  

Because the record as a whole clearly demonstrates that there 
was no gunshot wound to the veteran's head in service, and 
the veteran never mentioned such an injury until he brought 
up the subject in connection with his claim for VA benefits 
over 38 years after active service, the Board finds that his 
recent statements are lacking credibility and probative 
value.    

Notably, the Board finds it to be particularly significant 
that the veteran did not mention the purported gunshot wound 
to the head at the time of his initial claim for non-service-
connected disability pension benefits in September 1971 or 
his initial claim for VA compensation, which was a claim of 
entitlement to service connection for a psychiatric 
disability in June 1979.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Even more significant, he did not mention a gunshot wound to 
the head during his VA hospitalizations in the early 1970s, 
when he reported a post-service head injury associated with 
loss of consciousness in approximately 1967 due to a motor 
vehicle accident.  He reported the post-service1967 motor 
vehicle accident as the cause of various problems, such as 
seizures and headaches, as late as an April 2000 neurology 
consultation.  He then changed his story to that of the 
purported gunshot wound, coincident with his claim for VA 
monetary benefits.  

The Board finds the contemporaneous evidence from the 
veteran's military service and immediately thereafter to be 
far more persuasive that the veteran's own recent statements.  
See Curry, supra.  The service medical records show no 
neurological disability or gunshot wound to the head at any 
time during service, and no pertinent complaints referable to 
the head, including at separation.  Such records are more 
reliable in the Board's view than the veteran's unsupported, 
self-serving recollections of events now over 40 years past, 
made in connection with his claim for monetary benefits from 
the government.  See Cartright, supra].

The medical evidence shows the first diagnosis of a 
neurological disability, headaches, was made in September 
1971, a number of years after the veteran left military 
service.  Significantly, the medical evidence reflects that 
the veteran dated the onset of his headaches to a head injury 
associated with loss of consciousness in 1967, over two years 
after he left military service.  The veteran first filed a 
claim for service connection for residuals of a gunshot wound 
to the head in November 2002, which was the first time he 
mentioned an in-service gunshot wound to the head.  

The lack of any reference to a gunshot wound to the head for 
almost four decades after service, the initial reporting of 
symptomatology being related to a head trauma that occurred 
over two years after service, the first diagnosis of a 
neurological disability being made almost seven years after 
service, and the lack of evidence of scarring other than the 
veteran's own statement are themselves evidence which tends 
to show that no gunshot wound was sustained in service.  See 
Forshey, supra.

The Board additionally observes that a neurological 
disability was not diagnosed within one year after service, 
so the statutory presumption contained in 38 C.F.R. §§ 3.307 
and 3.309 is not for application. 

For the reasons expressed immediately above, the Board finds 
that the evidence of record, as a whole, does not support the 
veteran's contention that he sustained a gunshot wound to the 
head in service.  The Board places greater weight on the 
service medical records than it does on the veteran's recent 
self-serving and unsupported statement proffered in 
conjunction with his current claim.  In short, the Board 
finds the veteran's contention to lacking in credibility.  
Based on the utterly negative service medical records, the 
Board concludes that Hickson element (2) has therefore not 
been met, and the claim fails on that basis alone.

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Such is the case 
here.  No physician has linked any current neurological 
disorder to an in-service gunshot wound to the head.  As was 
discussed in connection with the VCAA above, in the absence 
of an in-service injury, such a medical nexus opinion would 
be impossibility.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current neurological 
disabilities to service.  Hickson element (3) has also not 
been satisfied.

Conclusion

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for residuals of a gunshot wound to the head.  The 
benefit sought on appeal is accordingly denied.

3.  Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2005).  A total 
disability rating for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a) (2005).  When a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  38 C.F.R. § 4.16(b) (2005).



Analysis

The assignment of a TDIU under 38 C.F.R. § 4.16 assumes and 
requires the existence of a service-connected disability.  
The veteran does not have a service-connected disability.  
Therefore, there is no legal basis for providing the benefit 
the veteran seeks.  As there is a lack of entitlement under 
the law, the application of the law to the facts is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.

Service connection for residuals of a gunshot wound to the 
head is denied.

Entitlement to TDIU is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


